Motion by petitioner to confirm the report of the Special Referee, dated August 3,1984, together with his findings and recommendations sustaining the allegations of professional misconduct against the respondent Irving Tabman, who was admitted to practice by this court on June 27,1951, and to impose discipline for such misconduct.
Motion granted.
The petitioner had previously moved, pursuant to section 691.3 of the Rules of this court (22 NYCRR), to discipline respondent based upon his suspension from the practice of law in New Jersey. Respondent requested a hearing in New York and by order of this court dated June 28, 1983 (95 AD2d 868) this matter was referred to Honorable Daniel E. Fitzpatrick, a retired Justice of the Supreme Court, as Special Referee, to hear and to report. A hearing was held and respondent failed to appear at the hearing or offer any explanation for his nonappearance. Respondent has failed to set forth any of the defenses to discipline as enumerated in section 691.3 (c) of the Rules and the record before this court discloses no evidence of any viable defenses available under this rule. The respondent is presently under suspension in the State of New York and in the State of New Jersey, the latter State having requested his resignation from the practice of law.
This court confirms the findings of the Special Referee, and in view of the fact that respondent has failed to appear at the hearing conducted by the Special Referee and having been given sufficient notice of same, he is disbarred from the practice of law in the State of New York forthwith, and the clerk of this court is directed to strike his name from the roll of attorneys. Titone, J. P., Lazer, Gibbons, Thompson and Niehoff, JJ., concur.